                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARON LEWIS MOORE,
    Plaintiff,

          v.                                          CIVIL ACTION NO. 19-CV-0098

CURRAN-FROMHOLD
CORRECTIONAL FACILITY,
    Defendants.

                                         MEMORANDUM

KENNEY,J.                                                                JANUARY /o ;io19

          Prose Plaintiff Aaron Lewis Moore has filed this civil action pursuant to 42 U.S.C.

§ 1983 against the Curran-Fromhold Correctional Facility ("CFCF") regarding conditions that he

experienced during his incarceration there in 2016. (ECF No. 2.) Moore has also filed a Motion

for Leave to Proceed In Forma Pauperis. (ECF No. 1.) For the following reasons, the Court

will grant Moore leave to proceed in forma pauperis and

I.        FACTS

          Moore was incarcerated at CFCF from February 19, 2016 until August 23, 2016.

(Compl. at 5.)1 He alleges that during this time, he "was placed in a space for the occupancy of

two with an additional person." (Id.) Moore states that "[his] space was limited [and he] slept in

a boat on the floor where the toilet was occupied." (Id.) As relief, Moore asks that he be

compensated for the "unconstitutional living quarters [he] was placed in for six months." (Id. at

6.)




1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
II.    STANDARD OF REVIEW

       The Court will grant Moore leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. Additionally, the Court may

dismiss claims based on an affirmative defense if the affirmative defense is obvious from the

face of the complaint. See Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); cf Ball v.

Famiglio, 726 F.3d 448, 459 (3d Cir. 2013), abrogated on other grounds by, Coleman v.

Tollefson, 135 S. Ct. 1759, 1763 (2015). As Moore is proceedingpro se, the Court construes his

allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, the Complaint fails to state a claim for relief under§ 1983.




2
  However, as Brandon is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
       As an initial matter, Moore has named CFCF as the sole Defendant in this matter.

However, he cannot maintain his claims against CFCF because the facility is "not a legal entity

susceptible to suit." Cephas v. George W Hill Corr. Facility, Civ. A. No. 09-6014, 2010 WL

2854149, at *1 (E.D. Pa. July 20, 2010) (quotinglgnudo v. McPhearson, Civ. A. No. 03-5459,

2004 WL 1320896, at *2 (E.D. Pa. June 10, 2004)); see also Regan v. Upper Darby Twp., Civ.

A. No. 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009) ("[A] prison or correctional

facility is not a 'person' that is subject to suit under federal civil rights laws."). Accordingly,

Moore's claims against CFCF will be dismissed.

       Moore's claims are also time-barred. Pennsylvania's two-year limitations period applies

to Moore's claims. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007).

Moore's claims accrued when he "ha[ d] a complete and present cause of action, that is, when [he

could] file suit and obtain relief." Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010)

(quotations omitted). Here, Moore's claims accrued, at the latest, on August 23, 2016, when he

was released from CFCF and was therefore no longer subject to the conditions about which he

complains. Thus, Moore needed to file his Complaint on or before August 23, 2018 for his

claims to be timely filed. He did not file his Complaint until January 8, 2019, a little over four

(4) months after the limitations period expired. 3



3
  The Court notes that 42 U.S.C. § 1997e(a), which is part of the Prison Litigation Reform Act
("PLRA"), provides that "[n]o action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are exhausted."
While an inmate is entitled to tolling of the statute of limitations while exhausting administrative
remedies, Pearson v. Sec '.Y Dep 't of Corr., 775 F.3d 598, 603 (3d Cir. 2015), Moore filed his
Complaint after being released from CFCF and thus is not subject to the requirements of
§ 1997e(a); see Ahmed v. Dragovich, 297 F.3d 201, 210 & n.10 (3d Cir. 2002). Accordingly,
even if he grieved the overcrowded conditions at CFCF, he is not entitled to tolling for that time
period. See Jones v. Unknown D.O.C. Bus Driver & Transp. Crew, No. 16-1174, 2018 WL
5281687, at *2 (W.D. Pa. Oct. 24, 2018) (collecting cases).
                                                     3
IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Moore leave to proceed in forma pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Moore will not be permitted to file an amended complaint, as amendment would be futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order

follows.




                                                 4
